               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION
 

UNITED STATES OF AMERICA                       )
                                               )
                                               )     Case No. 2:17CR00015-003
                                               )
v.                                             )     OPINION AND ORDER
                                               )
LESLIE ANN CLASBY,                             )     By: James P. Jones
                                               )     United States District Judge
                                               )
                 Defendant.                    )

      Leslie Ann Clasby, Pro Se Defendant.

      Defendant Leslie Ann Clasby, a federal inmate proceeding pro se, has filed a

miscellaneous motion seeking a reduced sentence pursuant to 18 U.S.C. §

3582(c)(2) and Amendment 794 to the United States Sentencing Guidelines

Manual. I intend to address the motion as one to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255.

      Under Castro v. United States, 540 U.S. 375 (2003), courts must notify pro

se litigants when they intend to recharacterize a pleading as a § 2255 motion and

provide them the opportunity to withdraw the motion or amend it so that it contains

all the § 2255 claims they believe they have. 540 U.S. at 383. Courts must also

warn inmates of the consequences of recharacterizing their pleading as a § 2255

motion. Id.


                                          
 
      Once a litigant has filed one § 2255 motion, he or she must apply for

certification from the United States Court of Appeals for the Fourth Circuit in

order to file a second or subsequent § 2255 motion as to the same conviction or

sentence. 28 U.S.C. § 2255(h). In light of this limitation on filing successive §

2255 motions, I advise Clasby that if she elects to have the court address the

present motion as a § 2255 motion, she should include any other claim that she

believes causes her conviction or sentence to be invalid or unconstitutional.

However, if she has additional grounds and fails to amend, such claims raised in a

later § 2255 motion would be dismissed as successive unless she first received

certification from the United States Court of Appeals for the Fourth Circuit to file a

successive motion.

      Rule 2(b) of the Rules Governing § 2255 Proceedings requires a motion to

vacate under § 2255 to be signed under penalty of perjury and to substantially

follow the standard form.

      Accordingly, it is hereby ORDERED as follows:

      1.     The     Motion    to   Reduce      Sentence,    ECF     No.    213,    is

CONDITIONALLY FILED as a § 2255 motion and Clasby is hereby DIRECTED

to submit to the court within 21 days from the date of entry of this Order either (a)

an objection to the court’s intention to address the Motion to Reduce Sentence as

one arising under § 2255, or (b) a completed § 2255 motion form (ENCLOSED),


                                         -2- 
 
signed under penalty of perjury, to have the court consider the claims under §

2255. Clasby’s failure to comply with this Order will result in the dismissal of the

conditionally filed § 2255 action without prejudice.


                                               ENTER: April 30, 2019

                                               /s/ James P. Jones
                                               United States District Judge




                                        -3- 
 
